Court of Appeals, State of Michigan

                                              ORDER

                                                                            Patrick M. Meter
Alexandra Pew v Michigan State University                                     Presiding Judge

Docket No.    317727                                                        William C. Whitbeck

LC No.        12-000157-MZ                                                  Michael J. Riordan
                                                                              Judges


                The Court orders that the October 21 , 2014 opinion is hereby AMENDED to correct a
clerical error: Footnote 6, which appears on page 3 of the slip opinion now reads: Snead v John Carlo,
Inc, 294 Mich. App. 343, 354; 813 NW2d 294 (2011 )

              In all other respects, the October 21 , 2014 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                               OCT 2 8 2014
                                       Date